Citation Nr: 1644343	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-25 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a cold weather injury of the bilateral feet.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1979 through February 1982.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2016 the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the electronic claims folder.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains documents that are duplicative of those in VBMS, or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, remand is required to secure an adequate VA examination and opinion regarding the nature and etiology of the Veteran's claimed residuals of a cold weather injury to the bilateral feet.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A central issue in determining the adequacy of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

January 1981 service treatment records (STRs) document a complaint of bilateral foot pain and swelling following cold exposure in the field, and a consultation sheet noted no current evidence of a cold weather injury.  In February 1981, there was soft tissue swelling of the toes with increased skin temperature and localized tenderness.  The Veteran was assessed as having a cold weather injury of the bilateral feet with no obvious tissue damage.  The next day, upon examination there was tenderness in the bilateral great toes, and all toes on the right foot.  The Veteran was assessed as having "cold injury, no documentation of it."  

The Veteran underwent VA cold injury protocol examination in October 2011.  The Veteran reported no bilateral foot symptoms at that time, and physical examination of the feet was normal.  X-rays were significant for bilateral calcaneal spurs, assessed as asymptomatic.  The examiner noted that the Veteran's STRs were significant for a report of bilateral foot symptoms, and foot examinations that did not describe signs of frostbite.  The examiner opined that it was less than a 50 percent probability that the Veteran's claimed bilateral foot condition was etiologically related to his period of active service.  In support of that opinion, the examiner stated that noted in-service cold weather bilateral foot injury was manifested by pain only, and was mild.  The examiner stated there was no indication of a current cold weather injury of the bilateral feet.  The examiner then stated that the in-service symptoms were not consistent with a cold weather injury, those symptoms were not severe at the time, and that there were no residuals.

The October 2011 VA examination is inadequate as it inaccurately reported the Veteran's in-service bilateral foot symptomatology.  Specifically, the Veteran's STRs document swelling of the bilateral toes and skin temperature changes in addition to pain.  As the examiner's opinion is based on an inaccurate reporting of the facts, it is inadequate.

Further, the Veteran has consistently testified that he has ongoing bilateral foot symptoms.  VA treatment records from 2013 document ongoing complaints of bilateral foot burning, stinging, and tingling sensation.  At the August 2016 hearing, the Veteran testified that he that he did report bilateral foot symptoms of burning, stinging and throbbing to the October 2011 VA examiner; but that those symptoms were not addressed.  Thus, on remand a new VA examination and opinion is necessary that takes into account an accurate reporting of the Veteran's medical history, as well as the Veteran's testimony regarding onset and continuity of symptomatology.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.


3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed residuals of a cold weather injury of the bilateral feet.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any currently present residuals of a cold weather injury to the bilateral feet were caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  1) January and February 1981 STRs documenting treatment for bilateral foot symptoms following cold weather exposure; 2) VA treatment records from August through December 2013 documenting complaints of bilateral foot burning, stinging, and tingling; 3) December 2013 electrodiagnostic testing results negative for peripheral neuropathy; 4) a June 2016 VA record noting a decrease in bilateral foot numbness following cervical spine surgery; and 5) the Veteran's August 2016 hearing testimony regarding onset and continuity of symptomatology.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must address all relevant evidence received following the September 2013 statement of the case, to include VA treatment records from 2013 onward.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




